Citation Nr: 1451678	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-32 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for valvular heart disease of the aortic valve, status post biprosthetic aortic valve replacement, claimed as heart valve transplant.

2. Entitlement to service connection for a bilateral hand disorder, claimed as swelling of the hands.

3. Entitlement to an initial compensable rating for bilateral hearing loss.

4. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5. Entitlement to a total disability rating based on individual unemployability (TDIU).





REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A hearing was held in May 2014 before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Philadelphia, Pennsylvania, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, increased rating claims for the Veteran's service-connected bilateral hearing loss and PTSD are on appeal and, as discussed below, the Board concludes that the Court's holding in Rice is applicable.  Thus, the Veteran's TDIU claim is properly before the Board and the issue has been listed on the title page.

The issue of entitlement to service connection for valvular heart disease of the aortic valve, status post biprosthetic aortic valve replacement ("valvular heart disease"), claimed as heart valve transplant as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bilateral hand disorders did not manifest during or within one year of separation from service and have not been otherwise shown to be related to service or a service-connected disability.

2. At its worst, the Veteran has had level "I" hearing loss in the right ear and level "II" hearing loss in the left ear.

3. Prior to February 17, 2014, the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

4. Since February 17, 2014, the Veteran's PTSD has caused occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbance of motivation and mood; impairment of short and long term memory, such as retention of only highly learned material while forgetting to complete tasks; flattened affect; circumstantial, circumlocutory, or stereotyped speech; impaired judgment; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; impaired impulse control, such as unprovoked irritability with periods of violence; and neglect of personal appearance and hygiene.  

5. The Veteran's PTSD symptoms have not caused total occupational and social impairment at any time during the pendency of the claim.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hand disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2. The criteria for the assignment of an initial compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2014).

3. Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent rating and for a 70 percent rating from February 17, 2014 for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The duty to notify was satisfied by way of a letter sent to the Veteran in October 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Notably, the claims of entitlement to increased evaluations for bilateral hearing loss and PTSD arise from the disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist with all necessary development has been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained or was provided service treatment records, VA treatment records, Vet Center records, and private treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The Veteran was also afforded VA medical examinations for hearing loss in March 2010 and August 2013 and for PTSD in July 2011 and July 2013.  These examination reports are adequate for rating purposes because the examiners reviewed the claims files, examined the Veteran, and provided detailed symptomatology for each disability.

The Veteran was not provided a VA Compensation and Pension examination for his claim for service connection for swelling of the hands.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, the Bora must consider:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no competent and credible evidence that the Veteran's swelling of the hands or any diagnosis of the hands may be related to service or to a service-connected disability.  Therefore, a VA examination is not warranted at this time.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology; however, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014).  To prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, 8 Vet. App. 374.

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran has claimed that his swelling of his hands could be related to his heart condition.  The Board observes that the Veteran has been granted service connection for coronary artery disease (CAD) but not valvular heart disease.

Service treatment records show that the Veteran's upper extremities were normal at entrance to service.  His right hand was treated in December 1967 with bacitracin dressing and soaks.  No other treatment of the hands was noted during service.  The clinical evaluation at separation from service was normal.  Consequently, the Veteran's service treatment records weigh against a finding that he had a bilateral hand condition during service.

The first indication of a possible bilateral hand condition is noted in a July 2003 letter from the Veteran's private provider, Dr. H.L. Waxman, which indicates that the Veteran had a history of carpal tunnel syndrome, including right carpal tunnel surgery and arthritis.  However, the Board observes that this history concerns the Veteran's wrists and not hands.

The first indication of treatment for the hands is located in VA treatment records dated October 2009 at which time degenerative joint disease of the hands was diagnosed.  See VA Treatment record dated October 1, 2009.  On March 11, 2010, the Veteran complained of chronic hand arthralgias and had enlarged proximal interphalangeal joints.  The diagnosis was degenerative joint disease of the hands.  Finally, VA treatment records show the Veteran had x-rays of his hands in June 2014.  The diagnosis was degenerative osteoarthritis, bilaterally.  None of these records indicate that the arthritis of the hands manifested during service or within one year of separation from service.  Furthermore, none of the treatment records indicate a relationship between the arthritis and CAD or valvular heart disease.

During his March 2013 hearing before a Decision Review Officer (DRO), the Veteran testified that he did not know when the swelling of his hands started.  He did not know if it was due to his heart condition or work.  He testified that a doctor had never told him why his hands swelled.  See DRO Transcript, page 4.

The Board has considered the Veteran's testimony and lay statements but observes that he has not contended that his bilateral hand condition manifested during or within one year of separation from service.  Further, the medical evidence does not show that the bilateral hand condition manifested during or within one year of separation from service.  The first indication of treatment of the hands is dated in October 2009, at which time degenerative joint disease was diagnosed.

Regarding a potential relationship between the Veteran's bilateral hand disorders and heart conditions, the Veteran is not competent to diagnose his condition or opine as to its etiology.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Veteran is competent to report symptoms such as swelling of the joints; however, he is not competent to diagnose the cause of the swelling or opine as to the etiology of the disorder.  Here, the diagnosis is arthritis and arthritis cannot be readily observed by laypersons.  Medical knowledge is required to accurately diagnose the condition.  Therefore, the Veteran is not competent to diagnose his bilateral hand condition or opine as to its etiology, to include whether it was caused by or related to service or another disorder, such as service-connected CAD.  As discussed above, the Veteran does not know the cause of his bilateral hand swelling and stated that doctors have not informed him of the etiology of the swelling.

The Board has reviewed all of the medical and lay evidence but finds no indication that the Veteran's bilateral hand disorders, which have been diagnosed as degenerative joint disease or degenerative osteoarthritis, manifested during or within one year of separation from service.  Further, the Board observes that in March 2010, VA providers attributed the swelling of the hands to degenerative joint disease, and that degenerative joint disease has not been attributed to his service-connected CAD or to his non-service-connected valvular heart disease.  Simply, the competent and credible evidence does not show a nexus between the degenerative joint disease of the hands and service or a service connected disability.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for a bilateral hand disability is not warranted.  The appeal is denied.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A. Bilateral Hearing Loss

The Veteran is currently assigned a noncompensable rating for his bilateral hearing loss.  The basis for evaluating defective hearing is the impairment of auditory acuity as measured by puretone threshold averages within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85, DC 6100.  Puretone threshold averages are derived by dividing the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by four.  Id.

The puretone threshold averages and the Maryland CNC test scores are given a numeric designation, which is then used to determine the current level of disability based upon a pre- designated schedule.  See Tables VI and VII in 38 C.F.R. § 4.85.  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

For exceptional hearing impairment, 38 C.F.R. § 4.86 states that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

In some cases, when an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores, Table VIA will be used, applying only the puretone averages to determine the current level of severity.  38 C.F.R. § 4.85(c).

The Veteran had a VA Compensation and Pension examination in March 2010.  The audiological evaluation revealed the following:


500
1000
2000
3000
4000
Right
30
20
30
40
45
Left
20
20
25
40
40

Neither ear exhibited exceptional patterns of hearing loss.  The Veteran's right ear hearing acuity measured a puretone threshold average of 34 decibels with speech recognition of 92 percent.  Thus, under Table VI, his right ear hearing loss corresponds to a numeric designation of "I".  38 C.F.R. § 4.85.  The Veteran's left ear hearing acuity measured a puretone threshold average of 31 decibels with speech recognition of 88 percent.  Thus, under Table VI, his left ear hearing loss corresponds to a numeric designation of "II".  38 C.F.R. § 4.85.  The combined numeric designations result in a noncompensable disability rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

The Veteran had a VA Compensation and Pension examination in August 2013.  The audiological evaluation revealed the following:


500
1000
2000
3000
4000
Right
30
35
35
50
60
Left
35
35
40
50
60

Neither ear exhibited exceptional patterns of hearing loss.  The Veteran's right ear hearing acuity measured a puretone threshold average of 45 decibels with speech recognition of 96 percent.  Thus, under Table VI, his right ear hearing loss corresponds to a numeric designation of "I".  38 C.F.R. § 4.85.  The Veteran's left ear hearing acuity measured a puretone threshold average of 46 decibels with speech recognition of 96 percent.  Thus, under Table VI, his left ear hearing loss corresponds to a numeric designation of "I".  38 C.F.R. § 4.85.  The combined numeric designations result in a noncompensable disability rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  The examiner stated that the Veteran's hearing loss did not interfere with his activities of daily living or ability to work.

No other private or VA treatment records provide audiometric testing for evaluation of the Veteran's hearing loss.  The Board has considered the Veteran's written lay statements.  Notably, he did not provide testimony at his hearing before the Board on this issue.

As noted above, the assignment of disability ratings for hearing loss is a mechanical process.  See Lendenmann, 3 Vet. App. at 349.  Here, audiometric testing documented in the VA Compensation and Pension examination reports corresponds to a noncompensable rating under Table VII.  38 C.F.R. § 4.85.  Consequently, the Board finds that a compensable rating for bilateral hearing loss is not warranted for any period during the pendency of the claim.  Hart, 21 Vet. App. 505.  In light of above, entitlement to a compensable rating for bilateral hearing loss is denied.

B. PTSD

The Veteran's PTSD is currently assigned a 30 percent initial rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  Under Diagnostic Code 9411, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Treatment records from the Vet Center include the September 2009 intake form.  The Veteran discussed his PTSD stressors and military history.  He said he was currently married to his second wife and had three children.  His hobbies included wine making and watching sports.  He was retired.  Objective symptoms included euthymic mood and blunted affect.

October 2009 records show he was thinking about Vietnam more and that treatment at the Vet Center was triggering thoughts and feelings.  Objective symptoms included euthymic mood and blunted affect.  Another October 2009 record indicates that the Veteran had road rage.  His mood was euthymic and affect congruent.  He was not experiencing intrusive thoughts, flashbacks, or nightmares.  A third October 2009 record shows the Veteran read a book about PTSD and could identify with symptoms such as denial, anxiety, sleep disturbance, hypervigilance, and hyperstartle.  He stated that since Vietnam, he has had constant anxiety and severe sleep disturbance.  His mood was anxious and affect constricted. 

A letter from the Vet Center, dated January 2010, indicates that the Veteran's symptoms included persistent re-experiencing of events, daily violent combat nightmares, frequent flashbacks, and psychological distress to loud percussive sounds and the sound of aircraft.  The Veteran avoided trauma related stimuli, engaged in social isolation, and had loss of interest in and reduced participation in activities.  Also noted were detachment, restricted affect, and a foreshortened view of the future.  He exhibited persistent symptoms of increased arousal, including labile mood, and he was easily irritated.  He also had poor concentration, short and long term memory loss, hypervigilance, hyper startle response, sleep disturbance, and periods of increased symptomology around anniversaries of the trauma.  He had few friends and isolated himself at home.  He was fearful of going out at night or in the dark due to increased flashbacks and intrusive thoughts.  He did not work.  The Vet Center did not provide a GAF score but indicated that his symptoms were moderate.

During his July 2011 VA Compensation and Pension examination, the Veteran reported being married to his second wife, having three children, and being close to his two brothers.  The Veteran said he isolated himself and socialized primarily with immediate family.  He had recurrent and distressing recollections and dreams of the traumatic event and distress at exposure to triggers that symbolized or resembled an aspect of the traumatic event.  He tried to avoid thoughts, feelings, or conversations associated with the trauma as well as activities, places, or people that aroused recollections of the trauma.  He reported having markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, having difficulty falling or staying asleep, and experiencing irritability or outbursts of anger.  Also noted was hypervigilance.  Objective symptoms included anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.

The examiner found that the PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The memories of Vietnam and sleep impairment significantly impacted the Veteran's overall quality of life.  The examiner opined that the PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Symptoms would not impact upon capacity for employment.  A GAF score of 49 was assigned.

In January 2012 and May 2013, the Veteran had PTSD screens.  On both occasions, he denied having nightmares about the PTSD trauma; denied that he tried to not to think about it or went out of his way to avoid situations that remind him of the trauma; denied that he was constantly on guard, watchful, or easily startled; and denied feeling numb or detached from others, activities, or surroundings.  The PTSD screens were negative.  He also had depression screens that were negative as the Veteran denied having little interest or pleasure in doing things and denied feeling down, depressed, or hopeless.

During the July 2013 VA Compensation and Pension examination, the Veteran reported being married to his second wife and having a close relationship with her and his children.  He said he had two close friends but that he did not see them much.  He indicated that he had been working part time since 2009.  He was having recurrent and distressing recollections and dreams of the traumatic event and said he tried to avoid activities, places, and people that arouse recollections of the trauma.  He had markedly diminished interest or participation in significant activities and a feeling of detachment or estrangement from others.  He had difficulty falling or staying asleep, hypervigilance, and exaggerated startle response.  Objective symptoms included depressed mood, anxiety, panic attacks that occur weekly or less, chronic sleep impairment, and disturbance of motivation and mood.  The examiner stated that the symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner opined that the PTSD symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner assigned a GAF score of 68.

On August 13, 2013, the Veteran appeared to have stable mood and euthymic presentation.  He denied suicidal or homicidal ideation and denied having symptoms consistent with a major mood or thought disorder.  He reported having very few problems with symptoms consistent with PTSD.  He continued to have insomnia and said he slept very little or not at all without medications.  He was not stressed or anxious and did not ruminate, even when trying to sleep.  See VA outpatient treatment record dated August 13, 2013.

A VA outpatient treatment record dated August 27, 2013 shows the Veteran denied having suicidal and homicidal thoughts, plans, or ideations.  He presented as having a stable mood and his general appearance was clean and casual.  The provider observed that his gait and motor activity were unremarkable and his speech was of normal rate and pattern.  The Veteran's thought process was goal oriented with no evidence of thought disorder.  He denied auditory or visual hallucinations, unusual experiences, special powers, etc.  The Veteran was oriented to time, place, and person and his memory appeared intact for long and short term memory recall.  The provider did not observe cognitive impairment and found that he demonstrated good insight and judgment.  The provider found that the Veteran's presentation was consistent with psychological stress and that his prognosis was good.

A VA outpatient treatment record dated August 28, 2013 indicates that the Veteran had a long standing sleep problem.  The provider noted the past diagnosis of PTSD but said the Veteran denied significant impairment and did not endorse symptoms of PTSD.  The Veteran was married and retired.  He reported that he was feeling content and had adequate social support.  A GAF score of 70 was assigned.

On September 18, 2013, the Veteran presented with stable mood and euthymic affect; on October 29, 2013, he presented with depressed affect; and on November 20, 2013, he presented as euthymic.  Each treatment record shows that he denied suicidal and homicidal thoughts, plans, or ideations.  His general appearance was clean and well kempt and his gait and motor activity were unremarkable.  His speech was of normal rate and pattern and his thought process was goal oriented with no evidence of thought disorder noted.  The Veteran denied auditory or visual hallucinations, unusual experiences, special powers, etc.  He was oriented to time, place, and person and his memory appeared intact for both long and short term memory recall.  The providers did not observe cognitive impairment and found that he demonstrated good insight and judgment.  The providers found that his presentation was consistent with PTSD.

In February 2014, the Veteran was examined by R. B. Haynes (R.B.H.), Ph.D., who completed the VA PTSD Disability Benefits Questionnaire.  During the evaluation, the Veteran reported that he was married to his second wife and had few social contacts.  He was not working and had retired from industrial occupations.  The Veteran reported having recurrent and distressing recollections and dreams of the traumatic event.  He also said he acted or felt as if the traumatic event was recurring - including a sense of reliving the experience, illusions, hallucinations and dissociative flashback episodes, including those that occur on awakening or when intoxicated.  He also reported intense physiological reactivity at exposure to triggers that symbolize or resemble an aspect of the traumatic event.  He said he tries to avoid thoughts, feelings, or conversations associated with the trauma as well as activities, places, or people that arouse recollections of the trauma.  He was unable to recall an important aspect of the trauma.  He described having markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, and having restricted range of affection or inability to have loving feelings.  Also noted was difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.

Objective symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbance of motivation and mood; impairment of short and long term memory, such as retention of only highly learned material while forgetting to complete tasks; flattened affect; circumstantial, circumlocutory, or stereotyped speech; impaired judgment; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; impaired impulse control, such as unprovoked irritability with periods of violence; and neglect of personal appearance and hygiene.

R.B.H. indicated that the Veteran's condition had worsened since his last evaluation.  He found that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  R.B.H. opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  He assigned a GAF score of 40-42.

During his hearing before the Board, the Veteran testified that he has had problems since service.  He reported that he has had disagreements with people, or conflicts, and does not work anymore.  He indicated that his first marriage ended in divorce.  He remarried but noted that he is distant from his children and irritable.  He thought he could have been a better parent.  See Transcript, page 4.  

The Veteran testified that his PTSD contributed to alcoholism and his driving under the influence (DUI) charge seven or eight years ago.  He said he is a homebody and does not socialize much outside of the home.  He does not have many friends but indicated that he and his kids were getting closer.  See Transcript, page 5.  He testified that his wife is disabled and that they live with his mother-in-law.  Id at 9.

Regarding his most recent VA examination, the Veteran argued that the examination report is inadequate.  He testified that the examiner spent only a few minutes with him.  Id. at 6.  Regarding symptoms, he noted occasional road rage and said he could "fly off the handle" at times.  Id. at 9.  He reported that sometimes he will ruminate on memories from Vietnam.  Id. at 9-10.  He discussed his sleep problems and medication, and stated that his symptoms have diminished his and his family's quality of life.  Id.at 10.  He said PTSD ruined his first marriage and relationship with his kids but that his relationship with his kids is getting better.  Id at 11.  

In this case, treatment records show that the Veteran's PTSD has fluctuated in severity during the pendency of the appeal.  Based on the evidence, the Board finds that at most, an initial rating of 50 percent is warranted for the Veteran's PTSD.  Supporting the 50 percent rating, in part, is the January 2010 letter from the Vet Center, which indicates that the Veteran had poor concentration, short and long term memory loss, few friends, and isolated himself at home.  The Vet Center stated that his PTSD was moderate, supporting the assignment of a 50 percent rating but not higher.

Also supporting a 50 percent rating are the findings from the June 2011 VA examiner whom observed disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner indicated that memories of Vietnam and sleep impairment significantly impact the Veteran's overall quality of life and assigned a GAF score of 49.

The Board observes that the examiner indicated that the Veteran had difficulty in adapting to stressful circumstances, including work or a worklike setting, which is one of the many criteria listed under Diagnostic Code 9411 for a 70 percent rating.  38 C.F.R. § 4.130.  However, the overall symptomatology observed by the examiner does not support the assignment of a 70 percent rating as the other noted symptoms fall within the criteria listed for a 30 or 50 percent disability rating.  Further weighing against the assignment of a disability rating higher than 50 percent is the June 2011 examiner's opinion that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This opinion encompasses the criteria listed under Diagnostic Code 9411 for a 30 percent rating.  38 C.F.R. § 4.130.  Giving the Veteran the benefit of the doubt regarding his symptoms, the Board finds that this examination report supports, at most, the 50 percent initial rating granted herein.

The Board observes that the majority of the symptoms observed by the July 2013 VA examiner fall under the criteria for a 30 percent rating while the examiner's opinion meets only the criteria for a 10 percent rating.  See38 C.F.R. § 4.130, Diagnostic Code 9411.  Further, the GAF score was only 68.  However, because the examiner indicated disturbance of motivation and mood and noted that the Veteran had few friends, which read liberally could constitute difficulty in establishing and maintaining effective social relationships, the Board finds that the symptoms support the continued assignment of a 50 percent rating but not a higher rating.

The Board finds that the February 17, 2014 examination report from R.B.H. supports the assignment of a 70 percent disability rating.  R.B.H. found disturbance of motivation and mood; impairment of short and long term memory, such as retention of only highly learned material while forgetting to complete tasks; flattened affect; circumstantial, circumlocutory, or stereotyped speech; impaired judgment; and difficulty in establishing and maintaining effective work and social relationships.  These criteria support a 50 percent evaluation; however, R.B.H. also observed that the Veteran had difficulty adapting to stressful circumstances, including work or a work like setting; impaired impulse control, such as unprovoked irritability with periods of violence; and neglect of personal appearance and hygiene.  He also assigned a GAF score of 40-42.  These criteria are encompassed under Diagnostic Code 9411 for a 70 percent rating.  Giving the Veteran the benefit of the doubt, the Board finds that the report from R.B.H. supports, at most, the assignment of a 70 percent rating.

Finally, none of the evidence supports the assignment of a 100 percent rating because the Veteran's symptoms have not been shown to have caused total occupational and social impairment at any time during the pendency of the appeal.  While R.B.H. assigned a GAF score range of 40-42, which indicates serious symptoms, the Board observes that he opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  This opinion supports only the assignment of a 50 percent rating.  When considering the Veteran's disability picture in its entirety, to include reported subjective symptoms and the objective symptoms observed by R.B.H., the Board finds that the report from R.B.H. supports, at most, the assignment of a 70 percent rating.  No other staged ratings are warranted based on the evidence before the Board.  See Fenderson, 12 Vet. App. 119.

Based on the foregoing, giving the Veteran the benefit of the doubt, the Board finds that an initial disability rating of 50 percent is warranted, while a 70 percent rating is warranted from February 17, 2014, for PTSD.  To this extent, the appeal is granted.

III. Extraschedular

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of each of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the disability picture associated with the Veteran's service-connected bilateral hearing loss and PTSD is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  As discussed above, the assignment of disability ratings for bilateral hearing loss is mechanical in nature.  Further, the evidence does not show that bilateral hearing loss interferes with activities of daily living or employment opportunities.  Regarding PTSD, schedular ratings in excess of those assigned herein are provided under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Upon review of the evidence in its entirety, the Board finds that the currently assigned schedular criteria adequately encompass the Veteran's PTSD symptoms.  Therefore, referral for extraschedular consideration is not warranted for either claim. 







ORDER

Service connection for a bilateral hand disability is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to an initial 50 percent rating and to a 70 percent rating from February 17, 2014 for PTSD is granted.


REMAND

Reason for Remand: To obtain an addendum etiology opinion.

The Veteran seeks service connection for valvular heart disease of the aortic valve, status post biprosthetic aortic valve replacement ("valvular heart disease"), claimed as heart valve transplant.  The Veteran was provided VA examinations in March 2010 and August 2013 to determine the etiology of his valvular heart disease; however, the etiology opinions provided are not supported by rationale.  Specifically, the March 2010 examiner did not explain why the valvular heart disease was not related to exposure to Agent Orange.  Further, the August 2013 examiner opined that his valvular heart disease is not related to his service-connected CAD but did not clarify whether the CAD could have aggravated the valvular heart disease.  The Board, therefore, must return these examination reports as being inadequate for rating purposes.  38 C.F.R. § 4.2.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist).

As discussed above, the issue of entitlement to TDIU has been raised.  Specifically, during his hearing before the Board, the Veteran said he had had disagreements and conflicts with people at work and could not work anymore.  See Transcript, page 4.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  In accordance with Rice, the Board finds that the issue of TDIU has been raised, as part of the increased rating claim on appeal.  Therefore, it is properly before the Board.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate the records with the electronic claims file.

2. Send a letter to the Veteran and his representative that informs him of the evidentiary requirements for establishing entitlement to a TDIU and his and VA's respective duties in obtaining evidence.  Include with the letter a copy of VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability and instruct the Veteran to complete the form and return it to the RO.

3. Schedule the Veteran for a VA Compensation and Pension examination to determine the etiology of his valvular heart disease.  The examiner must be provided access to the Veteran's Virtual VA and VBMS files.

After reviewing the evidence, the examiner must opine whether the Veteran's valvular heart disease of the aortic valve, status post biprosthetic aortic valve replacement is at least as likely as not (50 percent or greater probability) causally or etiologically related to service, to exposure to herbicides during service, or to his service-connected coronary artery disease, to include whether the coronary artery disease aggravated the valvular heart disease.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Then, readjudicate the Veteran's claims on appeal, to include entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


